Citation Nr: 9930585	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied, among others, the 
veteran's claim of entitlement to service connection for 
tinnitus.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in New 
Orleans, Louisiana, on December 11, 1997, before Jack 
Blasingame, who is a member of the Board and was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

In a June 1998 letter the veteran was informed that Mr. 
Blasingame would be unable to continue with his appeal and 
that the case was being assigned to another Board member.  
The veteran was informed that if he wished another hearing 
before a new Board member he should contact the Board within 
30 days of the letter.  No response was received by the 
veteran, and the Board assumes that this lack of action 
indicates that no additional hearing was desired.  

In an August 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence of record shows that the veteran's current 
tinnitus is related to tinnitus present during the veteran's 
period of active service.
CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case, has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  The nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

In the present case, the veteran contends that he has 
constant tinnitus as a result of his noise exposure in 
service.  He specifically testified at his December 1997 
hearing that he worked his entire period of enlistment in the 
engine room of a ship with required hearing protection and 
that he developed tinnitus in 1994, while in service, as a 
result.  He also stated that although he reported tinnitus in 
service, it was mild and he did not believe that the corpsman 
treating him noted it in the records.  

Service medical records show that the veteran's ears were 
normal at the time of his enlistment in August 1990 and at 
his separation examination in May 1995.  Service medical 
records do not indicate any complaints of tinnitus in 
service; however, they do include regular audio tests of the 
veteran's hearing beginning in July 1991, with notations 
indicating that he worked in areas requiring constant hearing 
protection.  

Post service medical records, including those from the 
Alexandria, Louisiana, VA medical center for the period from 
discharge to August 1998, do not indicate complaints of, or 
treatment for, tinnitus.  However, a December 1995 VA audio 
examination report given approximately four months after the 
veteran's discharge shows that the veteran complained of 
bilateral tinnitus with onset in 1994, and the examiner noted 
a history of noise exposure in service.

The Board notes that the veteran is competent to identify 
tinnitus as a layperson, moreover he has provided credible 
testimony that his tinnitus began in service as a result of 
noise exposure, despite his hearing protection.  Service 
medical records confirm that the veteran was engaged in a 
military specialty which required regular hearing 
examinations and hearing protection, thus corroborating the 
veteran's assertions.  Therefore, although there is no 
treatment or complaints of tinnitus in service, the Board 
finds that competent evidence of tinnitus in service has been 
presented.

Furthermore, the Board notes that the veteran has reported 
continuous tinnitus from 1994 to the present, and that a VA 
examiner in December 1995, only four months after discharge, 
noted the veteran's tinnitus.  Accordingly, there is 
competent evidence of a current disability, and given the 
veteran's competency in relating the chronic nature of his 
tinnitus, there is continuity of symptomatology from 
discharge.  Accordingly, the Board finds that, given the 
proximity to discharge of the veteran's diagnosed tinnitus 
and complaints thereof, and his competency as a layperson to 
identify ringing in the ears, that the veteran has satisfied 
the criteria for service connection for tinnitus.  
Consequently, his claim of entitlement to service connection 
for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

